Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Note
Please amend Claims 1-3 so they are 1.5 or double spaced (See MPEP608.01).  See below excerpt of Claim 1.

    PNG
    media_image1.png
    181
    638
    media_image1.png
    Greyscale

Please carefully review all claims for formal matters to be sure they comply with US patent practice.
The claims have a large number of formal matters that do not comply with US patent practice.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a method of manufacturing a skim milk fortifier, classified in A23C 9/206.
II. Claims 4-5, drawn to a method of manufacturing a lipid rich skim milk fortifier, classified in A23C 13/00.
III. Claim 6, drawn to a method of milk standardization, classified in A23C 1/08.

The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions the method of group I is directed to a method making a skim milk of Group I is materially different than the method of Group II directed to a method of producing cream.  Cream is a product with relatively high fat concentration while the skim milk of Group I has a relatively low fat concentration.  A person clearly would not interchange high and low fat concentrated foods.  The method of Group II involves converting the fat to powder which is not in the method of Group I.
Inventions of Group I and Group III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions the method of group I is directed to a method making a skim milk that is materially different than the method of Group III that is not directed to skim milk but rather to milk standardization.  A person clearly would not interchange a method of making skim milk of Group I by a method of standardization of Group III.
Inventions of Group II and Group III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions the method of group II is directed to a method making a lipid rich skim milk fortifier that is materially different than the method of Group III that is not directed to a lipid rich skim milk fortifier but rather to milk standardization.  A person clearly would not interchange a method of making a lipid rich skim milk fortifier of Group II by a method of standardization of Group III.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	March 26, 2021